Citation Nr: 1712813	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1964 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington granted service connection for PTSD and awarded a 30 percent evaluation for this disability, effective from February 4, 2010.  Thereafter, in a December 2012 rating action, the RO granted a 50 percent evaluation for this disability, effective from February 4, 2010.  Nevertheless, as this award does not constitute a full grant of the benefits sought, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The paramount consideration in an increased rating claim is the current level of the service-connected disability.  Thus, when the evidence of record does not reflect the current state of a veteran's disability, VA's statutory duty to assist requires that a VA examination be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a); Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination).

In this regard, during the pendency of the appeal, the Veteran submitted additional evidence that indicates that his PTSD symptoms may have worsened since his last VA examination was conducted in January 2015.  See December and March 2015 VA Medical Center (VAMC) records.  Accordingly, the Board finds that a remand is warranted to provide the Veteran with a new VA examination to determine the current severity of his service-connected PTSD. 

Accordingly, the case is REMANDED for the following action: (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner.  

The examiner should identify all current manifestations of this service-connected disability-and should discuss the current degree of occupational and social functioning associated with this disorder.  The examiner should also provide a Global Assessment of Functioning score with an explanation of the significance of the score assigned.  A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.  

3.  Finally, readjudicate the issue on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond. 

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

